DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-11 and 16-23 are pending for this Office Action.

Election/Restrictions
Applicant’s election of claims 20-23 in the reply filed on 05/13/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 1-11 and 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim.

Claims 20-23 are under consideration for this Office Action.

Claim Objections
Claim 20: The claim is objected to because line 1 is missing an “an” in “comprising electrode substrate”

Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 20 and 22-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swain et al (US 2004/0221796 A1).

Claim 20: Swain discloses a boron doped diamond electrode, comprising: 
an electrode substrate (see e.g. [0034] and Fig 2 of Swain), 
wherein a layer of boron doped diamond layer is arranged on the surface of the electrode substrate (see e.g. [0059] and Fig 2 of Swain), 
metal particles are distributed on the surface of the diamond layer (see e.g. [0013] and Fig 2 of Swain), and 
micropores are distributed on the surface of the diamond layer (the metal particles are incorporated into the microstructured diamond layer and creates and fills holes in the diamond, see e.g. [0013] and Fig 2 of Swain)

Claim 22: Swain discloses that material of the metal particles distributed on the surface of the diamond layer is platinum, ruthenium, rhodium, or noble metals (see e.g. [0004] of Swain). 

Claim 23: Swain discloses that the metal particles are incorporated into the microstructured diamond layer (see e.g. [0013] of Swain) and creates and fills holes in the diamond (see e.g. Fig 2 of Swain). The metal particles are 500 nm (see e.g. [0013] of Swain). Therefore, the micropores would be 500 nm. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swain in view of Song et al (“Analytical Characteristics of Electrochemical Biosensor Using PtDispersed Graphene on Boron Doped Diamond Electrode”, Electroanalysis, 2011, 23, no. 10, pages 2408-2414).

Claim 21: Swain does not explicitly teach that graphene or/and carbon nanotube layer are deposited on the surface of the diamond layer having the micropores. Song teaches that the addition of graphene to a doped boron diamond-Pt nanoparticle electrode (see e.g. abstract and Fig 1 of Song) enables a significant increase of the electroactive surface area and efficient direct electron transfer, which enables the electrode to be used as a glucose sensor with a wide linear range, low detection limit, and good reproducibility may have high potential for the electrochemical detection of analytes at low concentrations (see e.g. 2413, “Conclusions” of Song). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Swain to include graphene deposited on the surface of the diamond layer as taught in Song to increase the electroactive surface area and improve electron transfer efficiency while also enabling the electrode to be used as a glucose sensor with a wide linear range, low detection limit, and good reproducibility may have high potential for the electrochemical detection of analytes at low concentration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795